Dissenting Opinion by
Mr. Justice Eagen :
In my view the issue presented by this appeal is grossly oversimplified in the majority opinion. The majority in their myopic analysis of this case, completely fails to examine the legislative intent behind the Pennsylvania Public School Code, the Act of March 10, 1949, P. L. 30, §101, et seq.
A study of the Public School Code reveals the following.
The appellant, Tekavec, as a member of the Board of Directors of the Carmichaels Area School District, *527acts in establishing the operating budget of Intermediate Unit 1, of which the Carmichaels Area School District is a component part. Section 9-964(6) of the Act, 24 P.S. §9-964(6). Moreover, Tekavec due to his membership on the Carmichaels Area School District Board of Directors participates in the election of the Board of Directors of Intermediate Unit 1, Section 9-960 of the Act, 24 P.S. §9-960, and it is this Board which must approve the appointment and fixes the salary of the supervisor of special classes of Intermediate Unit 1, appellant’s position, Section 9-964 of the Act, 24 P.S. §9-964. Thus, it is obvious the positions in which Tekavec asserts the right to possess are incompatible; and, therefore, to me the narrow construction the majority places on Section 322 of the Act defeats the legislative intent.
In construing Section 322, this Court is required to consider the evil which the legislature intended to remedy by the adoption of this Act. Certainly, the situation here presented, in which the Intermediate Unit Board of Directors appoints and controls the position of supervisor of special classes, while the appellant, as a member of component School Board, has certain powers and controls over the Intermediate Unit’s Board of Directors, is a relationship the legislature sought to proscribe.
This Court has a duty to do more than narrowly read the words of a legislative enactment.
Mr. Chief Justice Jones and Mr. Justice O’Brien join in this dissenting opinion.